                Case 1:19-cr-00651-LTS Document 432 Filed 01/06/21 Page 1 of 2




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    -----------------------------------------------------------------X
    UNITED STATES OF AMERICA
                                                                            WAIVER OF RIGHT TO BE
                                 -v-                                        PRESENT AT CRIMINAL
                                                                            PROCEEDING
                                        ,
      Gabriel Orzanica                     Defendant.                         19-CR-651 (LTS)
    -----------------------------------------------------------------X

    Check Proceeding that Applies
      X
    ____     Entry of Plea of Guilty

             I am aware that I have been charged with violations of federal law. I have consulted with
             my attorney about those charges. I have decided that I wish to enter a plea of guilty to
             certain charges. I understand I have a right to appear before a judge in a courtroom in
             the Southern District of New York to enter my plea of guilty and to have my attorney
             beside me as I do. I am also aware that the public health emergency created by the
             COVID-19 pandemic has interfered with travel and restricted access to the federal
             courthouse. I have discussed these issues with my attorney. By signing this document, I
             wish to advise the court that I willingly give up my right to appear in person before the
             judge to enter a plea of guilty. By signing this document, I also wish to advise the court
             that I willingly give up any right I might have to have my attorney next to me as I enter my
             plea so long as the following conditions are met. I want my attorney to be able to
             participate in the proceeding and to be able to speak on my behalf during the proceeding.
             I also want the ability to speak privately with my attorney at any time during the
             proceeding if I wish to do so.


                         Gabriel Orzanica                                   /s/ Gabriel Orzanica
    Date:              _________________________                         ____________________________
January 5, 2021        Print Name                                        Signature of Defendant



    ____     Sentence

             I understand that I have a right to appear before a judge in a courtroom in the Southern
             District of New York at the time of my sentence and to speak directly in that courtroom
             to the judge who will sentence me. I am also aware that the public health emergency
             created by the COVID-19 pandemic has interfered with travel and restricted access to the
             federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.
         Case 1:19-cr-00651-LTS Document 432 Filed 01/06/21 Page 2 of 2




        I have discussed these issues with my attorney and willingly give up my right to be
        present, at the time my sentence is imposed, in the courtroom with my attorney and the
        judge who will impose that sentence. By signing this document, I wish to advise the court
        that I willingly give up my right to appear in a courtroom in the Southern District of New
        York for my sentencing proceeding as well as my right to have my attorney next to me at
        the time of sentencing on the following conditions. I want my attorney to be able to
        participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the
        proceeding if I wish to do so.


Date:          _________________________                    ____________________________
               Print Name                                   Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.

                Kristen Santillo                               /s/ Kristen M. Santillo
Date:         __________________________                    _____________________________
              Print Name                                    Signature of Defense Counsel
January 5, 2021



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
                              Serban Ruse
The interpreter’s name is: _______________________.

                /s/ Kristen M. Santillo
Date:         _________________________
                Signature of Defense Counsel
January 5, 2021




Accepted:        /s/ Laura Taylor Swain
               ________________________
               Signature of Judge
               Date: 1/6/2021




                                                 2
